         Case 1:19-cv-01133-LAS Document 122 Filed 02/27/20 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                         BID PROTEST

DYNCORP INTERNATIONAL LLC,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
THE UNITED STATES,                            )
                                              )      No. 19-1133
               Defendant,                     )      (Judge Smith)
                                              )
       and                                    )
                                              )
KELLOGG, BROWN & ROOT                         )
SERVICES, INC.,                               )
VECTRUS SYSTEMS CORPORATION,                  )
FLUOR INTERCONTINENTAL, INC.,                 )
and PAE-PARSONS GLOBAL                        )
LOGISTICS SERVICES, LLC,                      )
                                              )
               Defendant-Intervenors.         )

     DEFENDANT’S NOTICE OF COMPLETING THE ADMINISTRATIVE RECORD

       Pursuant to this Court’s February 20, 2020 Order, defendant, the United States, provides

this notice that it is filing, under seal, the documents that were developed and/or considered

during the agency’s corrective action related to the Army’s procurement under Request for

Proposal No. W52P1J-16-R-0001, for U.S. military support and logistics services, known here as

the Army’s Logistics Civil Augmentation Program (LOGCAP) V.



                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director
       Case 1:19-cv-01133-LAS Document 122 Filed 02/27/20 Page 2 of 2




                                         /s/ Patricia M. McCarthy
                                         PATRICIA M. MCCARTHY
                                         Assistant Director
Of Counsel:
SCOTT N. FLESCH                          /s/ William P. Rayel /by/ Igor Helman
RAYMOND M. SAUNDERS                      WILLIAM P. RAYEL
DANA J. CHASE                            Senior Trial Counsel
MAJOR GREGORY T. O’MALLEY                IGOR HELMAN
U.S. Army Legal Services Agency          Trial Attorney
Contract & Fiscal Law Division           Commercial Litigation Branch
9275 Gunston Road, Suite 2113            Civil Division,
Fort Belvoir, VA 22060-5546              Department of Justice
                                         P.O. Box 480,
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         Telephone: (202) 305-7576
                                         Fax: (202) 514-7965
                                         Igor.Helman@usdoj.gov

February 27, 2020                        Attorneys for Defendant




                                     2
